      Case 2:18-cv-02052-BWA-MBN Document 491 Filed 08/31/20 Page 1 of 8



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


TAMMY KIDWELL, et al.                                                 CIVIL ACTION

VERSUS                                                                NO. 18-2052 c/w 19-11419

RUBY IV, L.L.C., et al.                                              SECTION M (5)
                                                                     Pertains to all cases


                                          ORDER & REASONS

        Before the Court is a motion by defendants Ruby Enterprises, LLC, Ruby Management,

Inc., Ruba, LLC, Ruba III, LLC, Ruby IV, LLC, Ruby V, LLC, Ruby VI, LLC, Ruby VII, LLC,

Ruby VIII, LLC, Ruby I.X., LLC, Ruby X, LLC, Ruby XI, LLC, Ruby XII, LLC, Ruby XIV, LLC,

Ruby XV, LLC, Nadia Esmail, and Mohammad Esmail (collectively “defendants”) for partial

summary judgment regarding server plaintiffs whose minimum wage claims have prescribed,1 and

defendants’ supplemental memorandum in support of the motion.2                         Plaintiffs respond in

opposition,3 and defendants reply in further support of their motion.4 Having considered the

parties’ memoranda, the record, and the applicable law, the Court holds that, on the record before

it, there is no evidence that the server plaintiffs listed in the motion worked any overtime at

defendants’ restaurants during the applicable three-year time frame.




        1
           R. Doc. 404.
        2
           R. Doc. 439. Defendants updated the list of server plaintiffs to whom the motion applies after counsel
became aware of the tolling agreements. Specifically, defendants removed names from the list. Compare R. Doc.
404-1 at 2 with R. Doc. 439 at 4. Thus, the documents supporting the new Exhibit A (R. Doc. 439-5) are contained
within the original Exhibit B (R. Doc. 404-6).
         3
           R. Doc. 466.
         4
           R. Doc. 473.
          Case 2:18-cv-02052-BWA-MBN Document 491 Filed 08/31/20 Page 2 of 8



I.         BACKGROUND

           These consolidated cases arise out of plaintiffs’ employment at defendants’ International

House of Pancakes restaurants as managers, hosts or hostesses, cooks, and servers.5 Plaintiffs

allege that defendants violated the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq.,

by failing to pay the requisite minimum wage and overtime compensation.6                    The Court

conditionally certified two FLSA classes consisting of:

                   (1) All hourly workers working for the Defendants between June 13,
                   2015, and the present, to whom Defendants did not pay overtime
                   compensation for hours worked over forty (40) in a workweek,
                   including hostesses, managers and other hourly workers
                   (collectively referred to as the “Overtime FLSA Collective”); and

                   (2) All servers (waiters/waitresses) working for the Defendants
                   between June 13, 2015, and the present, who were not paid
                   $7.25/hour for hours worked under forty (40) in a workweek and/or
                   the minimum overtime rate of $10.88 for hours worked over forty
                   (40) in a workweek (the “Server FLSA Collective”).7

Putative class members were allowed a period of time to opt in to the classes. Due to tolling

agreements, this case encompasses FLSA claims arising from September 28, 2015, to the date of

trial.8

II.        PENDING MOTION

           Defendants move for partial summary judgment seeking the dismissal of the minimum

wage claims of the following opt-in server plaintiffs who defendants contend did not accrue such

claims at defendants’ restaurants during the applicable period:9

 Ingrid Arais     Renee Babin                              Brittany Williams       Erica McGee
 NerimaneBouchama Courtney Breaux                          Dvontae Youmas          Yvette Mobley


           5
             R. Doc. 173; see also Civil Action No. 19-11419, R. Doc. 1.
           6
             R. Doc. 173 at 1-10; see also Civil Action No. 19-11419, R. Doc. 1.
           7
             R. Doc. 102 at 15-16.
           8
             R. Docs. 80 & 81.
           9
             R. Docs. 439 at 4.

                                                           2
     Case 2:18-cv-02052-BWA-MBN Document 491 Filed 08/31/20 Page 3 of 8



 Kyla Brock               Rolesha Brooks                Byron Williams      Walter Baylis, Jr.
 Richard Burge, III       Jessica Collom                Spirit Smith        Marquis Riley, Sr.
 Reagan Donewar           Kelly Dunn                    Megan Nunez         Brittany Savoy
 Ashley Gaines            John Grady                    Keshonda Nelson     Kyra Smith
 Tehera Hicks             Justin Bullard                Naytasha Pate       Crystal Thompson
 Tequilla Jones           Bianca Knight                 Trevor Powe         Brandy Savoie
 Jaliseia Laneair         Matthew Marchetta             Latonya Simon       Lacy Smith
 Steven Treadway

To compile this list, defendants reviewed their employee time records – Delaget b-50 Total Hours

Worked reports (“b-50 reports”) – and found there was no record in the b-50 reports of any

overtime worked by the listed employees in the applicable period.10 Defendants support their

motion by submitting the Bates-stamped b-50 reports for each of the listed employees (Exhibit

B),11 and a chart summarizing the information in those reports (Exhibit A).12 Defendants also

submit a statement listing the following material facts as uncontested:

       1) All plaintiffs listed on Exhibit A were employed by Defendants;

       2) All plaintiffs listed on Exhibit A have asserted either a claim for unpaid
          overtime, a claim for unpaid minimum wage, or both;

       3) Exhibit B contains all available time records (b-50 reports) for regular hours
          worked, overtime hours worked (if any), and cash tips earned (if any), on a daily
          basis, for each plaintiff listed on Exhibit A.13

Defendants seek dismissal of these server plaintiffs’ FLSA minimum wage claims, arguing that

there is no evidence that these server plaintiffs accrued such claims during the applicable three-

year period and thus are not owed any money.14




       10
          R. Doc. 439 at 4 (citing R. Docs. 439-5 and 404-6).
       11
          R. Doc. 404-6.
       12
          R. Doc. 439-5.
       13
          R. Doc. 404-4.
       14
          R. Doc. 404-1 at 2; R. Doc. 439 at 3-4.

                                                        3
       Case 2:18-cv-02052-BWA-MBN Document 491 Filed 08/31/20 Page 4 of 8



        In opposition, plaintiffs argue that defendants have not proved that the listed server

plaintiffs did not accrue minimum wage claims during the applicable period because defendants

did not consider the payroll records in conjunction with the b-50 reports.15 Plaintiffs argue that

managers and assistant managers did not clock-in, so there would not be b-50 reports for these

employees.16 With no evidence as to any server plaintiff who is the subject of this motion,

plaintiffs argue that defendants’ motion must be denied because defendants failed to present to the

Court a complete and accurate universe of all implicated server plaintiffs’ time and payroll records,

which, according to plaintiffs, casts doubt on the entirety of defendants’ analysis.17

        Plaintiffs also argue that defendants’ motion is procedurally inadequate because Exhibit A

is an unauthenticated spreadsheet that was drafted by defense counsel and is not supported by an

affidavit or declaration explaining how the document was created.18 Further, plaintiffs urge that

defendants’ statement of uncontested material facts is inadequate because it does not have a

paragraph specific to each of the affected server plaintiffs, but rather lumps them together in a

single sentence.19

III.    LAW & ANALYSIS

        A.       Summary Judgment Standard

        Summary judgment is proper “if the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of law.” Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986) (citing Fed. R. Civ. P. 56(c)). “Rule 56(c) mandates




        15
           R. Doc. 466 at 8-13.
        16
           Id.
        17
           Id.
        18
           Id. at 4-5.
        19
           Id. at 6-8.

                                                 4
     Case 2:18-cv-02052-BWA-MBN Document 491 Filed 08/31/20 Page 5 of 8



the entry of summary judgment, after adequate time for discovery and upon motion, against a party

who fails to make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which the party will bear the burden of proof at trial.” Id. A party moving

for summary judgment bears the initial burden of demonstrating the basis for summary judgment

and identifying those portions of the record, discovery, and any affidavits supporting the

conclusion that there is no genuine issue of material fact. Id. at 323. If the moving party meets

that burden, then the nonmoving party must use evidence cognizable under Rule 56 to demonstrate

the existence of a genuine issue of material fact. Id. at 324.

       A genuine issue of material fact exists if a reasonable jury could return a verdict for the

nonmoving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1996). The substantive

law identifies which facts are material. Id. Material facts are not genuinely disputed when a

rational trier of fact could not find for the nonmoving party upon a review of the record taken as a

whole. See Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Equal

Emp’t Opportunity Comm’n v. Simbaki, Ltd., 767 F.3d 475, 481 (5th Cir. 2014).

“[U]nsubstantiated assertions,” “conclusory allegations,” and merely colorable factual bases are

insufficient to defeat a motion for summary judgment. See Anderson, 477 U.S. at 249-50; Hopper

v. Frank, 16 F.3d 92, 97 (5th Cir. 1994). In ruling on a summary judgment motion, a court may

not resolve credibility issues or weigh evidence. See Delta & Pine Land Co. v. Nationwide

Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008). Furthermore, a court must assess the

evidence, review the facts, and draw any appropriate inferences based on the evidence in the light

most favorable to the party opposing summary judgment. See Tolan v. Cotton, 572 U.S. 650, 656

(2014); Daniels v. City of Arlington, 246 F.3d 500, 502 (5th Cir. 2001). Yet, a court only draws

reasonable inferences in favor of the nonmovant “when there is an actual controversy, that is, when



                                                  5
     Case 2:18-cv-02052-BWA-MBN Document 491 Filed 08/31/20 Page 6 of 8



both parties have submitted evidence of contradictory facts.” Little v. Liquid Air Corp., 37 F.3d

1069, 1075 (5th Cir. 1994) (citing Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990)).

       After the movant demonstrates the absence of a genuine dispute, the nonmovant must

articulate specific facts and point to supporting, competent evidence that may be presented in a

form admissible at trial. See Lynch Props., Inc. v. Potomac Ins. Co. of Ill., 140 F.3d 622, 625 (5th

Cir. 1998); Fed. R. Civ. P. 56(c)(1)(A) & (c)(2). Such facts must create more than “some

metaphysical doubt as to the material facts.” Matsushita, 475 U.S. at 586. When the nonmovant

will bear the burden of proof at trial on the dispositive issue, the moving party may simply point

to insufficient admissible evidence to establish an essential element of the nonmovant’s claim in

order to satisfy its summary judgment burden. See Celotex, 477 U.S. at 322-25; Fed. R. Civ. P.

56(c)(B). Unless there is a genuine issue for trial that could support a judgment in favor of the

nonmovant, summary judgment must be granted. See Little, 37 F.3d at 1075-76.

       B.      FLSA Minimum Wage Claims

       The FLSA requires employers to pay covered employees a minimum wage of $7.25 per

hour. 29 U.S.C. § 206(a)(1). If an employer violates the FLSA’s minimum wage provisions, it is

liable to the employee for “the amount of [the employee’s] unpaid minimum wages,” as well as

“an additional equal amount as liquidated damages.” Id. § 216(b); see also Arriaga v. Fla. Pac.

Farms, LLC, 305 F.3d 1228, 1237 n.11 (11th Cir. 2002) (noting that the employer is required to

reimburse an employee only “up to the point that the minimum wage is met”).

       Generally, the FLSA has a two-year statute of limitations, unless an employer’s alleged

violation is willful, in which case a three-year statute of limitations applies. 29 U.S.C. § 255(a).

Defendants in this case stipulate to a three-year statute of limitations for the purposes of this




                                                 6
      Case 2:18-cv-02052-BWA-MBN Document 491 Filed 08/31/20 Page 7 of 8



motion.20 A FLSA cause of action “accrues at each regular payday immediately following the

work period during which the services were rendered for which the [minimum] wage or overtime

compensation is claimed.” Halferty v. Pulse Drug Co., 821 F.2d 261, 271, modified on other

grounds, 826 F.2d 2 (5th Cir. 1987). In a collective action, the action is “commenced” in the case

of an opt-in plaintiff on the date a written consent is filed. See Lima v. Int’l Catastrophe Sols.,

Inc., 493 F. Supp. 2d 793, 803 (E.D. La. 2007) (citing 29 U.S.C. § 256(b); Atkins v. Gen. Motors

Corp., 701 F.2d 1124, 1130 n. 5 (5th Cir. 1983)).

         In this case, defendants, as movants, submitted competent summary-judgment evidence

(namely, the b-50 reports) showing that the minimum wage claims of the server plaintiffs listed

have prescribed.21 The summary-judgment burden then shifted to plaintiffs, but they have not

pointed to any positive evidence showing that the server plaintiffs listed are owed minimum wages.

Plaintiffs failed to rebut defendants’ evidence with any of their own, whether in the form of payroll

records showing they accrued minimum wage claims, or in the form of affidavits by plaintiffs

stating that they are owed uncompensated minimum wage or that the b-50 reports are otherwise

inaccurate as to them. As a result, on the record before the Court, defendants’ motion for partial

summary judgment regarding server plaintiffs whose minimum wage claims have prescribed must

be granted.




         20
             R. Doc. 404-1 at 5.
         21
              R. Doc. 404-6. Plaintiffs’ complaints about the defendants’ compliance with summary-judgment
procedure are without merit. The chart in Exhibit A (R. Doc. 439-5) is nothing more than a summary of the time
records constituting Exhibit B (R. Doc. 404-6), and it was essentially compiled as a demonstrative for the Court’s
convenience. It is not, as plaintiffs argue, unexplained, improper summary-judgment evidence upon which defendants
“exclusively” rely (R. Doc. 466 at 4-5). Instead, defendants rely upon the b-50 reports (Exhibit B). Moreover,
plaintiffs fail to identify even one error in (and thus the unreliability of) Exhibit A’s summary of the time records for
the server plaintiffs at issue. And defendants’ statement of uncontested facts (particularly, the third paragraph), when
considered together with the time records in Exhibit B, which it expressly references, satisfies the requisites of Local
Rule 56.1.

                                                           7
      Case 2:18-cv-02052-BWA-MBN Document 491 Filed 08/31/20 Page 8 of 8



IV.    CONCLUSION

       Accordingly, for the reasons stated above,

       IT IS ORDERED that defendants’ motion for partial summary judgment regarding server

plaintiffs whose minimum wage claims have prescribed (R. Doc. 404) is GRANTED, and the

overtime claims of all plaintiffs listed in the motion are DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this 28th day of August, 2020.




                                                    _________________________________
                                                    BARRY W. ASHE
                                                    UNITED STATES DISTRICT JUDGE




                                               8
